Opinion issued May 19, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00586-CR
                           ———————————
           ELIJAH ISAIAH-DOMINIQUE PLEASANT, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


              On Appeal from the 405th Judicial District Court
                         Galveston County, Texas
                     Trial Court Case No. 11CR0712


                         MEMORANDUM OPINION

      This is an appeal from an adjudication of guilt in which Appellant Elijah

Isaiah-Dominique Pleasant was sentenced to eight years’ confinement. The trial

court found true six of the allegations on which the State moved to revoke

Pleasant’s community supervision. In two issues, Pleasant contends that the trial
court abused its discretion by (1) admitting his sex offender counselor’s reports

and records in violation of the Confrontation Clause and (2) taking judicial notice

of his probation file at the hearing on the State’s motion to revoke. We affirm.

                                     Background

         In February 2013, Pleasant pleaded guilty to third-degree felony injury to a

child.     The trial court assessed punishment at eight years’ confinement, but

suspended the sentence and placed Pleasant on community supervision for eight

years.     In March 2014, the State moved to revoke Pleasant’s community

supervision, alleging that Pleasant had failed to:

   • pay supervision fees;
   • pay court costs;
   • reimburse Galveston County for compensation of appointed counsel;
   • pay the Crime Stoppers Program fee;
   • pay for the cost of drug/alcohol screening;
   • participate in a community service program at a rate of no less than 16 hours
     per month until completed;
   • enroll in a domestic violence and/or anger control program; and
   • attend sex offender counseling as required.

Pleasant pleaded not true to all of the allegations.

         The trial court conducted a hearing on the State’s motion in May 2014. At

the State’s request, the trial court took judicial notice of Pleasant’s probation file.

It also heard the testimony of three witnesses: (1) Pleasant’s community

supervision officer, Kerry Klyng of the Galveston County Adult Probation

Department, (2) Pleasant, and (3) Pleasant’s girlfriend.


                                           2
         The trial court found six of the State’s eight allegations to be true. It found

that Pleasant had failed to:

     • pay court costs;
     • pay the Crime Stoppers Program fee;
     • pay for the cost of drug/alcohol screening;
     • participate in a community service program at a rate of no less than 16 hours
       per month until completed;
     • enroll in a domestic violence and/or anger control program; and
     • attend sex offender counseling as required.

The trial court revoked Pleasant’s community supervision and assessed punishment

at eight years’ confinement.

                                       Discussion

         In two issues, Pleasant contends that the trial court abused its discretion by

taking judicial notice of his probation file and by admitting his sex offender

counselor’s hearsay reports and records, in violation of the Confrontation Clause.

The State responds that the trial court’s judgment should be affirmed because

Pleasant failed to challenge all grounds for revocation, or alternatively, that the

trial court properly took judicial notice of the probation file and admitted the

reports and records.

A.       Standard of Review

         We review a trial court’s order revoking community supervision under an

abuse of discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim.

App. 2006). The trial court abuses its discretion in issuing the order to revoke if


                                            3
the State fails to meet its burden of proof. Greathouse v. State, 33 S.W.3d 455,

458 (Tex. App.—Houston [1st Dist.] 2000, pet ref’d). We examine the evidence in

the light most favorable to the trial court’s order. Id. The trial court is the sole

trier of the facts and determines the credibility of the witnesses and the weight to

be given to their testimony. Taylor v. State, 604 S.W.2d 175, 179 (Tex. Crim.

App. 1980); Amado v. State, 983 S.W.2d 330, 332 (Tex. App.—Houston [1st Dist.]

1998, pet. ref’d).

      In a community supervision revocation hearing, the State must prove by a

preponderance of the evidence that the probationer violated the terms and

conditions of community supervision. Cobb v. State, 851 S.W.2d 871, 873 (Tex.

Crim. App. 1993); Shah v. State, 403 S.W.3d 29, 33 (Tex. App.—Houston [1st

Dist.] 2012, pet. ref’d). This standard is met when the greater weight of the

credible evidence creates a reasonable belief that the probationer violated a

condition of his community supervision. Jenkins v. State, 740 S.W.2d 435, 437

(Tex. Crim. App. 1983); Shah, 403 S.W.3d at 34.

      When several violations are found by the trial court, we will affirm the order

revoking community supervision if the State proved any violation by a

preponderance of the evidence. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim.

App. 2009) (“We have long held that ‘one sufficient ground for revocation would

support the trial court’s order revoking’ community supervision.”) (citations



                                         4
omitted). And the trial court’s judgment should be affirmed if the appellant does

not challenge all of the grounds on which the trial court revoked community

supervision. Joseph v. State, 3 S.W.3d 627, 640 (Tex. App.—Houston [14th Dist.]

1999, no pet.) (“Thus, in order to prevail, appellant must successfully challenge all

the findings that support the revocation order.”).

B.    Analysis

      In his second issue, Pleasant contends that the trial court abused its

discretion by taking judicial notice of the contents of his probation file, which

presumably support multiple grounds for revocation. Specifically, Pleasant asserts

that the file contained his sex offender counselor’s records, which are not an

appropriate subject matter of which to take judicial notice. Even assuming that the

trial court erred in taking judicial notice of Pleasant’s probation file, we conclude

that the trial court did not abuse its discretion in revoking Pleasant’s community

supervision based on his failure to perform community service in accordance with

the conditions of community supervision.

      The violation of a single condition of community supervision is sufficient to

support revocation. Smith, 286 S.W.3d at 342; Joseph, 3 S.W.3d at 640 (“[I]n

order to prevail, appellant must successfully challenge all the findings that support

the revocation order.”).    Here, the unrebutted testimony of Klyng, Pleasant’s

community supervision officer, established that Pleasant failed to perform his



                                          5
court-ordered community service at the required rate.        The order granting

community supervision required Pleasant to perform 200 hours of community

service at a rate of 16 hours per month until completed. Klyng testified that over

the course of nearly 14 months, Pleasant had completed only six of the 200

required hours.

      Pleasant also admitted that he performed only six hours of community

service. He testified that his only excuse for failing to perform more community

service was lack of transportation. But he also admitted that he could walk to the

location at which he was required to perform his community service.

      We conclude that this evidence was sufficient to show, by a preponderance

of the evidence, that Pleasant failed to complete the required hours of community

service at the required rate and thus violated the community service condition of

his community supervision, justifying revocation. See Thomas v. State, No. 14-10-

00653-CR, 2011 WL 1709940, at *2 (Tex. App.—Houston [14th Dist.] May 3,

2011, pet. ref’d) (mem. op., not designated for publication) (probation officer’s

testimony that appellant failed to perform his community service hours at required

rate was sufficient evidence to support revocation); Cochran v. State, 78 S.W.3d
20, 28 (Tex. App.—Tyler 2002, no pet.) (same); Elizondo v. State, 966 S.W.2d
672, 673 (Tex. App.—San Antonio 1998, no pet.) (same).




                                        6
      Because Klyng’s oral testimony and Pleasant’s own admission amply

support the trial court’s finding that Pleasant failed to complete the required

community service hours, we conclude that error in taking judicial notice of the

contents of Pleasant’s probation file, if any, would not warrant reversal. See Garza

v. State, 996 S.W.2d 276, 280 (Tex. App.—Dallas 1999, pet. ref’d) (recognizing

that trial court’s error in taking judicial notice is subject to harmless error rule).

Even assuming that the probation file contained evidence that Pleasant failed to

complete his required community service, it would be, at most, duplicative of

Klyng’s and Pleasant’s own oral testimony, which Pleasant does not challenge on

appeal.   Accordingly, any error in taking judicial notice of the contents of

Pleasant’s probation file was harmless. See TEX. R. APP. P. 44.2(b); see also

Brooks v. State, 990 S.W.2d 278, 287 (Tex. Crim. App. 1999) (improper admission

of evidence does not constitute reversible error and is properly deemed harmless if

same or similar facts are proved by other properly admitted evidence); Anderson v.

State, 717 S.W.2d 622, 627 (Tex. Crim. App. 1986) (same); Gavin v. State, 404
S.W.3d 597, 605 (Tex. App.—Houston [1st Dist.] 2010, no pet.) (appellant failed

to show that his trial counsel’s request for trial court to take judicial notice of its

records prejudiced him because “all of the information that the trial court noted

from its files was duplicative of testimony” offered at trial).




                                           7
      Because any single unchallenged ground will support revocation, we hold

that Pleasant failed to show that the trial court abused its discretion in revoking

based on Pleasant’s failure to comply with the community service condition of his

community supervision, and we need not address his first issue regarding the

admission of his sex offender counselor’s reports and records that support the

finding that he failed to attend sex offender counseling. See Smith, 286 S.W.3d at

342 (one sufficient ground for revocation supports trial court’s order revoking

community supervision); Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App.

1980) (“We need not address appellant’s other contentions since one sufficient

ground for revocation will support the court’s order to revoke probation.”); Gobell

v. State, 528 S.W.2d 223, 224 (Tex. Crim. App. 1975) (“Since the other finding

upon which probation was revoked is unchallenged, appellant’s contention, even if

correct, would not show an abuse of discretion.”).

      We overrule Pleasant’s second issue.

                                   Conclusion

      We affirm the judgment of the trial court.



                                               Rebeca Huddle
                                               Justice

Panel consists of Justices Keyes, Huddle, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).

                                           8